Citation Nr: 1503645	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  10-47 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for thoracic back strain.

 2.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from September 1993 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified in a hearing before the undersigned Veterans Law Judge (VLJ) in March 2012.  A transcript of that hearing has been associated with the Veteran's file.  The appeal was remanded in March 2014 for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that while some of the remand directives from the Board's March 2014 remand were substantially complied with, additional development is necessary prior to adjudication of the Veteran's claims.

The Board's March 2014 remand instructed the AOJ schedule the Veteran for a VA examination to determine whether he suffers from a diagnosed back disability and if so, whether such was related to his complaints in service.  The Board also instructed the AOJ to obtain medical records, and if such records confirmed that the Veteran had been diagnosed with sleep apnea, a VA examination should be scheduled.  

Evidence associated with the claims file following the March 2014 remand consists of VA treatment records that documented a diagnosis of obstructive sleep apnea treated with a continuous positive airway pressure (CPAP) device.  Accordingly, the AOJ scheduled the Veteran for VA examinations in April 2014.  However, the Veteran and his representative assert that the Veteran was never notified of the scheduled VA examinations which were subsequently cancelled.  

The record contains an April 2, 2014 VA compensation and pension (C&P) examination inquiry that reflects the Veteran's most recent mailing address of record.  A May 2014 report of contact shows that the C&P Office at the medical center unsuccessfully attempted to contact the Veteran on the phone to inform him of the scheduled VA examinations.  The representative from the C&P Office stated that notification regarding the scheduled VA examinations was also mailed to the Veteran, and as he failed to respond, the VA examinations were cancelled.  The AOJ indicated that an address check was confirmed with VBMS and CAPRI, and both matched the most recent address of record as reported by the Veteran in a Form 21-4142 received in April 2014.  The claims file, however, does not contain a copy of the examination notice letter, nor is it clear whether the examinations were cancelled by the VA medical center before the date of examination due to lack of contact with the Veteran.  

As it is unclear whether the Veteran actually failed to report for scheduled VA examinations of which he was properly notified, the Veteran should again be scheduled for VA examinations to ascertain the nature and etiology of the claimed thoracic back disability and sleep apnea.  If the Veteran fails to report for the examinations, a copy of any examination notice letter sent to the Veteran should be placed in the claims file. 

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claims.  38 C.F.R. § 3.655 (2014).  

In connection with the claims on appeal, in April 2014 the Veteran provided a VA Form 21-4142 and requested that VA obtain private medical records for treatment received by non-VA chiropractors, to include Dr. P. Tacket and Dr. J. Specht.     The record does not document any attempts by the AOJ to obtain those records.  However, in September 2014 the Veteran submitted treatment records from these clinicians, indicating these were all of the records he could get.  On remand the Veteran should be advised that if he feels there are additional treatment records from Dr. Tacket and Dr. Specht that have not already been submitted by him, he should complete a new release form.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that if he feels there are additional treatment records from Dr. Tacket and Dr. Specht which have not already been submitted that he wants VA to obtain, he should complete a new release form.  Upon receipt of a completed release, the AOJ should request all relevant records from the medical providers that are not duplicates of those already of record.

2.   Obtain all relevant treatment records for treatment received at VA Medical Centers dated since April 2013 that are not already in the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature of a current back disability (claimed as thoracic back strain and lumbago), and to obtain an opinion as to whether any diagnosed lower back disability is related to service.  The claims folder and electronic VA treatment records must be reviewed by the examiner.  All necessary tests should be conducted.  Following review  of the claims file and examination of the Veteran, the examiner should provide the diagnosis for any back disability found to be present.  

If the Veteran is found to have a diagnosed thoracic or lumbar disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current back disability is    a continuation or maturation of the back complaints in service or is otherwise related to service.  The examiner should provide the reasoning for the opinions provided.

4.  Forward the claims file to a VA physician to obtain an opinion as to whether the Veteran's sleep apnea is related to service.  If an examination is deemed necessary to respond to the question presented, one should be scheduled.  Following review of the claims file and any electronic VA treatment records, the physician should provide an opinion as to whether the Veteran's sleep apnea at least as likely as not (50 percent probability or greater) arose during service or is otherwise related to service.  In rendering the opinion, the examiner should consider the Veteran's complaints in service of sleep problems.  The rationale for the opinion expressed should be provided.

5.  In the event that the Veteran does not report for either or both scheduled examinations, a copy of the letter notifying the Veteran of the date and time of the examination should be placed in the claims file.

6.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the   Veteran and his representative should be furnished with    a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






